Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Darrian De’Anthony Davis-Sanders,                     Appeal from the 336th District Court of
 Appellant                                             Fannin County, Texas (Tr. Ct. No. CR-12-
                                                       24275). Memorandum Opinion delivered by
 No. 06-14-00189-CR         v.                         Justice Moseley, Chief Justice Morriss and
                                                       Justice Burgess participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Darrian De’Anthony Davis-Sanders, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 4, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk